                  Case 2:18-cv-00928-MJP Document 93 Filed 12/26/18 Page 1 of 4



                                                               The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     YOLANY PADILLA, IBIS GUZMAN, BLANCA
11
     ORANTES, BALTAZAR VASQUEZ,                                    No. 2:18-cv-928 MJP
12
                                         Plaintiffs-Petitioners,
13           v.                                                    DEFENDANTS’ MOTION
                                                                   FOR EXTENSION TO
14
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                      FILE ANSWER
15   (“ICE”); U.S. DEPARTMENT OF HOMELAND
     SECURITY (“DHS”); U.S. CUSTOMS AND BORDER
16   PROTECTION (“CBP”); U.S. CITIZENSHIP AND                      NOTE ON MOTION
     IMMIGRATION SERVICES (“USCIS”); EXECUTIVE                     CALENDAR: JANUARY 4, 2019.
17
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
18   THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
     NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
19   Acting Commissioner of CBP; L. FRANCIS CISSNA,
     Director of USCIS; MARC J. MOORE, Seattle Field Office
20
     Director, ICE, JEFFERSON BEAUREGARD
21   SESSIONS III, United States Attorney General; LOWELL
     CLARK, warden of the Northwest Detention Center in
22   Tacoma, Washington; CHARLES INGRAM, warden of the
     Federal Detention Center in SeaTac, Washington; DAVID
23
     SHINN, warden of the Federal Correctional Institute in
24   Victorville, California; JAMES JANECKA, warden of the
     Adelanto Detention Facility;
25
                                      Defendants-Respondents.
26
27
28
                                              i                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                            Office of Immigration Litigation
     RECONSIDERATION                                                  P.O. Box 868 Ben Franklin Station
                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                              (205) 244-2140
                    Case 2:18-cv-00928-MJP Document 93 Filed 12/26/18 Page 2 of 4



               The United States of America hereby moves for an extension of time to file its answer in
 1
 2   the above-captioned case.

 3             1.       At the end of the day on December 21, 2018, the appropriations act that had been
 4
     funding the Department of Justice expired and appropriations to the Department lapsed. The
 5
     same is true for several other Executive agencies, including the federal Defendants. The
 6
     Department does not know when funding will be restored by Congress.
 7
 8             2.       Absent an appropriation, Department of Justice attorneys and employees of the

 9   federal Defendants are prohibited from working, even on a voluntary basis, except in very
10
     limited circumstances, including “emergencies involving the safety of human life or the
11
     protection of property.” 31 U.S.C. § 1342.
12
               3.       Undersigned counsel for the Department of Justice therefore requests a stay of the
13
14   answer deadline until seven days after Congress restores appropriations to the Department.

15             4.       Counsel was unable to confer with Plaintiff on this motion due to its unexpected
16
     nature.
17
               Therefore, although we greatly regret any disruption caused to the Court and the other
18
     litigants, the Government hereby moves for an extension of the answer deadline in this case until
19
20   Department of Justice attorneys are permitted to resume their usual civil litigation functions.

21
22
23
24
25
26
27
28
                                                     1                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                  Office of Immigration Litigation
     RECONSIDERATION                                                        P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (205) 244-2140
               Case 2:18-cv-00928-MJP Document 93 Filed 12/26/18 Page 3 of 4



     Dated: December 26, 2018                   Respectfully submitted,
 1
 2                                              JOSEPH H. HUNT
                                                Assistant Attorney General
 3                                              Civil Division
 4
                                                WILLIAM C. PEACHEY
 5                                              Director
                                                Office of Immigration Litigation,
 6                                              District Court Section
 7
                                                EREZ REUVENI
 8                                              Assistant Director
                                                Office of Immigration Litigation,
 9                                              District Court Section
10
                                                /s/ Sarah Stevens Wilson
11                                              SARAH STEVENS WILSON
                                                Assistant United States Attorney
12                                              GA Bar No. 212212
                                                United States Department of Justice
13
                                                1801 Fourth Avenue North
14                                              Birmingham, AL 35213
                                                Phone: (205) 244-2140
15                                              Sarah.Wilson2@usdoj.gov
16
17                                              Counsel for Defendants

18
19
20
21
22
23
24
25
26
27
28
                                          2                  Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                    Office of Immigration Litigation
     RECONSIDERATION                                          P.O. Box 868 Ben Franklin Station
                                                                   Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                      (205) 244-2140
               Case 2:18-cv-00928-MJP Document 93 Filed 12/26/18 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on December 26, 2018, I electronically filed the foregoing
 3   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 4   is being served this day on all counsel of record or pro se parties via transmission of Notices of
 5   Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
 6   parties who are not authorized to receive electronically filed Notices of Electronic Filing.
 7
 8                                                         /s/ Sarah Wilson
 9                                                         Assistant United States Attorney
                                                           United States Department of Justice
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                Office of Immigration Litigation
     EXTENSION                                                            P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (205) 244-2140
              Case 2:18-cv-00928-MJP Document 93-1 Filed 12/26/18 Page 1 of 2



                                                               The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     YOLANY PADILLA, IBIS GUZMAN, BLANCA
11
     ORANTES, BALTAZAR VASQUEZ,                                    No. 2:18-cv-928 MJP
12
                                         Plaintiffs-Petitioners,
13           v.                                                    [PROPOSED] ORDER ON
                                                                   DEFENDANTS’ MOTION
14
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                      FOR
15   (“ICE”); U.S. DEPARTMENT OF HOMELAND                          RECONSIDERATION
     SECURITY (“DHS”); U.S. CUSTOMS AND BORDER
16   PROTECTION (“CBP”); U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
17
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
18   THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
     NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
19   Acting Commissioner of CBP; L. FRANCIS CISSNA,
     Director of USCIS; MARC J. MOORE, Seattle Field Office
20
     Director, ICE, JEFFERSON BEAUREGARD
21   SESSIONS III, United States Attorney General; LOWELL
     CLARK, warden of the Northwest Detention Center in
22   Tacoma, Washington; CHARLES INGRAM, warden of the
     Federal Detention Center in SeaTac, Washington; DAVID
23
     SHINN, warden of the Federal Correctional Institute in
24   Victorville, California; JAMES JANECKA, warden of the
     Adelanto Detention Facility;
25
                                      Defendants-Respondents.
26
27
28
                                              i                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                            Office of Immigration Litigation
     EXTENSION OF TIME                                                P.O. Box 868 Ben Franklin Station
                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                              (205) 244-2140
              Case 2:18-cv-00928-MJP Document 93-1 Filed 12/26/18 Page 2 of 2




 1          For good cause shown, Defendants’ Motion for an extension of time to file an answer is
 2   GRANTED.
 3
 4   DATED:                                                    ____________________________
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                            Office of Immigration Litigation
     EXTENSION OF TIME                                                P.O. Box 868 Ben Franklin Station
                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                              (205) 244-2140
